Exhibit 10.5


SCHEDULE TO EMPLOYEE RESTRICTED STOCK UNITS AGREEMENT
STORAGE TECHNOLOGY CORPORATION
2004 LONG TERM INCENTIVE PLAN

  Award Recipient:

_______________________

  Employee Number:

_______________________


--------------------------------------------------------------------------------


Date of Grant:  

_______________________
 

Restricted Stock Units Awarded:  

_______________________
Storage Technology Corporation Common Stock
 

Restricted Stock Units Plan :  

2004 Long Term Incentive Plan
 

Grant Number:  

_______________________
 

Vesting Schedule:  

[If performance-based vesting, include paragraph a]


[a]  

All Restricted Stock Units will vest on _____________. The vesting of one-fourth
of the shares will be accelerated on each of the first, second and third
anniversaries of the Date of Grant (rounding up in the latter year(s) if
applicable) if StorageTek meets predetermined Performance Criteria as described
in the Employee Restricted Stock Units Agreement to which this Schedule is
attached.


   

[If tenure-based vesting, include paragraph b]
 

[b]  

# shares vest on vest date 1
# shares vest on vest date 2
# shares vest on vest date 3
# shares vest on vest date 4


--------------------------------------------------------------------------------

        The Restricted Stock Units are granted under the Storage Technology
Corporation 2004 Long Term Incentive Plan, and are governed by the terms and
conditions of the Employee Restricted Stock Units Agreement to which this
Schedule is attached. The information set forth in this Schedule is incorporated
into and made part of the attached Agreement by reference. Please read the
Employee Restricted Stock Units Agreement carefully; your signature will be
deemed to be acknowledgment that you have read and accept the terms and
conditions of the Agreement in its entirety.

Page 1

--------------------------------------------------------------------------------


STORAGE TECHNOLOGY CORPORATION 2004 LONG TERM INCENTIVE PLAN
EMPLOYEE RESTRICTED STOCK UNITS AGREEMENT
GRANT NUMBER: __________

        THIS AGREEMENT is made between Storage Technology Corporation
(“StorageTek”) and «First_name» «Last_name» (“you”), effective as of
________________.

        Pursuant to the 2004 Long Term Incentive Plan (the “Plan”), StorageTek
has granted to you Restricted Stock Units (the “Units”). These Units have been
granted by StorageTek as special one-time compensation and are not in lieu of
salary or other compensation for your services.

        In consideration of the foregoing and of the mutual covenants set forth
herein, and other good and valuable consideration, StorageTek and you agree as
follows:

    1.        Incorporation of Plan and Defined Terms. The Units are granted
pursuant to the Plan, which by reference is made a part of this Agreement. Your
acceptance of these Units is your agreement to comply with the terms and
conditions of the Plan. Capitalized terms used in this Agreement and not
otherwise defined will have the meanings set forth in the Plan. The Plan and
related Prospectus are posted on the StorageTek intranet at the following site:
http://gandalf.stortek.com/stock. For paper copies of these documents, please
contact Stock Administration, MS 4302, One StorageTek Drive, Louisville, CO
80028 or call 303.673.6260.

    2.        Decisions of the Committee. The Plan is administered by the Human
Resources and Compensation Committee (the “Committee”) of the Board of
Directors. Any decision, interpretation or other action made or taken in good
faith by the Committee arising out of or in connection with the Plan or the
Units will be final, binding and conclusive on StorageTek and you and any
respective heir, executor, administrator, successor or assign.

    3.        Award of Shares. Upon vesting, the Units will be automatically
converted into shares of common stock (the “Shares), par value $0.10 per share,
of StorageTek. Each Unit will be converted into one share of common stock. The
sale of any Shares underlying the Units is subject to StorageTek’s insider
trading policy as more fully described in StorageTek’s policies and procedures.

    4.        Vesting Dates.

    (i)        Schedule. All Units will vest according to the terms on the
attached Schedule. The vesting is subject to your continuous status as an
Employee or Consultant of StorageTek or its subsidiaries through the vest date.

[If vesting is performance-based, include paragraph a]

[a]     The Committee establishes the Performance Criteria that may be used for
acceleration of one-fourth of the Units on the first, second and third
anniversaries of the Date of Grant.

[If goals set at grant, include sentence a1]

Page 2

--------------------------------------------------------------------------------

[a1]     The Performance Criteria for the vesting of the Units are as follows:
________________________________________________________________________
________________________________________________________________________

[If goals are to be set annually, include sentence a2]

[a2]     The Committee will set an annual performance goal at the beginning of
each year for the portion of the Units that may be accelerated in that year. The
Performance Criteria for accelerated vesting may include any one or more of the
following: net order dollars, net profit dollars, net profit growth, net revenue
dollars, revenue growth, total shareholder return, cash flow, earnings or
earnings per share, growth in earnings or earnings per share, return on equity,
stock price, return on equity or average stockholders’ equity, total stockholder
return, return on capital, return on assets or net assets, return on investment,
revenue, income or net income, operating income or net operating income,
operating profit or net operating profit, operating margin, return on operating
revenue, market share, overhead or other expense reduction, credit rating,
strategic plan development and implementation, succession plan development and
implementation, customer satisfaction indicators, and/or employee metrics.

        These criteria may be measured on an absolute basis or relative to a
peer group or index and can be measured at the corporate or business unit level.
The Committee is authorized to make adjustments in the method of calculating
attainment of Performance Criteria in recognition of: (a) extraordinary or
non-recurring items, (b) changes in tax laws, (c) changes in generally accepted
accounting principles or changes in accounting policies, (d) charges related to
restructured or discontinued operations, (e) restatement of prior period
financial results, and (f) any other unusual, non-recurring gain or loss that is
separately identified and quantified in StorageTek’s financial statements.

    (ii)        Death or Disability. If you die or become disabled as set forth
in the Plan, prior to the vesting date, your Units will become one hundred
percent (100%) vested and the vesting restrictions will lapse.

    (iii)        Retirement. If upon a voluntary termination, you have provided
five years of service to StorageTek or its subsidiaries, with no break in such
service of longer than one year, and are at least 55 years of age
(“Retirement”), your Units will become one hundred percent vested and the
vesting restrictions will lapse.

    5.        Termination of Service.

    (i)        Forfeiture. If you cease to provide continuous status as an
Employee or Consultant of StorageTek or its subsidiaries for any reason, except
death or disability, as set forth in the Plan, or Retirement, prior to the
vesting dates defined in this Agreement, you will forfeit all unvested Units.

    (ii)        Termination Date. For purposes of the Units, your termination
date is the earlier of the date notice of termination is provided or the actual
termination date.

    6.        Tax Obligation. In addition to paying the Purchase Price, you must
also pay StorageTek or any designated subsidiary any amount StorageTek or any of
its subsidiaries is required to collect for tax withholding. In its sole
discretion, StorageTek may allow or require you to pay all or a portion of the
tax withholding by means of: (a) payroll deduction; (b) direct payment; or (c)
withholding from Shares otherwise issuable to you, Shares having a value equal
to or less than the minimum statutory tax withholding rates.

Page 3

--------------------------------------------------------------------------------

    7.        Release of Shares. Once the vesting restrictions have lapsed and
the tax obligation has been satisfied, StorageTek will issue the Shares to you
or your executor or personal representative, as the case may be, free of any
restrictive legends, unless, in the opinion of counsel, a restrictive legend is
necessary to comply with securities or other regulatory requirements. In its
sole discretion, StorageTek may elect to deliver the Shares to you, either
directly in certificate form or electronically to a brokerage account
established for your benefit at a financial/brokerage firm selected by
StorageTek. You agree to complete and sign any documents and take any additional
action that StorageTek may request to enable it to accomplish the delivery of
the Shares on your behalf.

    8.        Other Agreement You agree that the terms of this Agreement and the
Plan will govern these Units and you specifically waive and disclaim any
acquired rights in, or entitlement claims to, the Units under any other
agreement or pursuant to any applicable law.

    9.        Change in Control. In the event of a Change in Control, the Units
will become vested and no longer subject to forfeiture.

    10.        Non-Transferability of Units. Until the Units have vested and
Shares have been delivered to you, the Units are not transferable other than (a)
by last will and testament or the laws of descent and distribution, or (b)
pursuant to a qualified domestic relations order. The Units will not be
otherwise transferred or assigned, pledged, hypothecated or otherwise disposed
of in any way, whether by operation of law or otherwise, and will not be subject
to execution, attachment or similar process. Upon any attempt to transfer,
assign, hypothecate or otherwise dispose of the Units other than as permitted
above, the Units will immediately terminate and become null and void.

    11.        No Right to Future Grants; Extraordinary Item of Compensation.
You acknowledge:

    (i)        that the Plan is discretionary in nature;

    (ii)        that the Units are a one-time benefit that do not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units;

    (iii)        that all determinations with respect to such future grants, if
any, including, but not limited to, the times when restricted stock units will
be granted, the size of the grant, and the vesting schedule, will be at the sole
discretion of StorageTek;

    (iv)        that your participation in the Plan is voluntary;

    (v)        that the value of the Shares is an extraordinary item of
compensation;

Page 4

--------------------------------------------------------------------------------

    (vi)        that the Units are not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits,
or similar payments.

    12.        Data Privacy. You consent to the transfer of your personal data
by StorageTek both within and outside of your country of residence to
StorageTek, its subsidiaries and any agent thereof in connection with the
administration of the Plan and you waive any notification, registration or
related rights or requirements regarding such transfer required by any
applicable law. You further waive any data privacy rights you may have with
respect to such information and authorize StorageTek and its subsidiaries to
store and transmit such information in electronic form.

    13.        Protection of Confidential Information. In addition to any
confidentiality covenant set forth in any other agreement between you and
StorageTek or its subsidiaries and any remedy hereunder, you agree that during
and after your employment with StorageTek or its subsidiaries, you will not
publish, disclose, disseminate or use, or authorize anyone else to publish,
disclose, disseminate or use any StorageTek, affiliated companies’ and third
party’s private, confidential, proprietary, restricted or secret information
that you may have in any way acquired, learned, developed or created by reason
of your employment with StorageTek or affiliated companies.

    15.        Compliance with Securities Laws. Under no circumstances will any
Shares or other assets be issued or delivered to you unless and until, in the
opinion of counsel for StorageTek or its successors, there shall have been
compliance with all applicable requirements of the federal and state securities
laws, listing requirements of any securities exchange on which stock of the same
class as the Shares is then listed, and all other requirements of law or of any
regulatory bodies having jurisdiction over the issuance and delivery of the
Shares or other assets.

    16.        Change in Financial or Tax Accounting Treatment. Notwithstanding
any other provision of this Agreement, if any changes in the financial or tax
accounting rules applicable to the Units covered by this Agreement shall occur
which, in the sole judgment of the Committee, may have an adverse effect on the
reported earnings, assets or liabilities of StorageTek, the Committee may, in
its sole discretion, modify this Agreement or cancel and cause a forfeiture with
respect to any unvested Units at the time of such determination.

    17.        Miscellaneous.

    (i)        Rights as a Stockholder. You will have no rights of a stockholder
with respect to the Units and there are no voting or dividend rights with
respect to the Units. Once the Units have vested and Shares have been issued to
you, you will have all the rights of a stockholder with respect to the Shares
issued, including the right to vote all of the Shares and receive cash dividends
or other distributions paid or made with respect to the Shares.

    (ii)        Employment. Nothing contained in this Agreement creates or
implies an employment contract or term of employment or any promise of specific
treatment upon which you may rely.

    (iii)        Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Colorado without giving effect to the
principles of conflicts of laws.

Page 5

--------------------------------------------------------------------------------

    (iv)        Severability. The provisions of this Agreement are severable and
if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, will
nevertheless be binding and enforceable.

    (v)        Binding Effect. The provisions of this Agreement will be binding
upon the parties hereto, their successors and assigns, including, without
limitation, your estate and the executors, administrators or trustees of your
estate; any person or entity to which these Restricted Stock Units were
transferred pursuant to a qualified domestic relations order; and any receiver,
trustee in bankruptcy or representative of your creditors.

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date set forth in the Schedule.

Storage Technology Corporation

By:_______________________________
Corporate Officer
Title NAME OF EMPLOYEE

_________________________________
Employee Name
Address 1
Address 2
Address 3



Page 6

--------------------------------------------------------------------------------